 19-10973-dsj   Doc 4   Filed 11/25/20     Entered 11/25/20 11:44:54           Main Document
                                         Pg 1 of 2
                                                                     U.S. Department of Justice

                                                                     Office of the United States Trustee
                                                                     Southern District of New York

                                                 201 Varick Street                              (212) 510-0500
                                                 Room 1006                                 Fax: (212) 668-2255
                                                 New York, New York 10014




                             CONVERTED CASE MEMORANDUM


T0:                Case Administration-Judge Team for Judge Bernstein

FROM:              William K. Harrington
                   United States Trustee

PREPARED BY:       Mary Moroney

DATE:              November 25, 2020

RE:           Appointment of Chapter 7 Trustee - Converted Case
              From Chapter 11 case to Chapter 7 - And Scheduling
              of Section 341(a) Meeting To Be Noticed by Clerk's
              Office
-----------------------------------------------------------------
     The below listed case has been reviewed.


      Alan Nisselson has been selected as the interim trustee for the
case. His address is Windels Marx Lane & Mittendorf, LLP, 156 West
56th Street, New York, New York 10019. Telephone No.(212) 237-1000 Fax
(212) 262-1215.

     The 341(a) meeting for the case will be held telephonically with
Alan Nisselson as the trustee on January 21, 2021 at the time
indicated below:



      CONVERTED CHAPTER (11) CASE TO CHAPTER 7(N) CASE

11:00 A.M.

Sizmek DSP, Inc.                          19-10973(SMB)
aka Rocket Fuel Inc.
 19-10973-dsj         Doc 4   Filed 11/25/20     Entered 11/25/20 11:44:54   Main Document
                                               Pg 2 of 2




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK


In Re

Sizmek DSP, Inc.                                19-10973(SMB)
aka Rocket Fuel Inc.,

Debtor(s).



                        APPOINTMENT OF INTERIM TRUSTEE AND TRUSTEE
                             AND DESIGNATION OF REQUIRED BOND

     Alan Nisselson of New York, New York is hereby appointed,
pursuant to 11 U.S.C. 701(a) as Interim Trustee for the estate(s) of
the above named debtor(s). See 11 U.S.C. 701(c). If no trustee is
elected, you shall serve as the Trustee in this case by operation of
law. 11 U.S.C. 702(d).

     The amount of your bond is covered by the bond of Interim
Trustees in Chapter 7 cases issued by Liberty Mutual Insurance
Company which is on file with the Office. See 11 U.S.C. § 322(a)
Federal Rules of Bankruptcy Procedure 2010(a). In addition, because
your blanket acceptance of appointment is on file (FRBP 2008; FRBP
2010(a)), you are required to notify the undersigned in writing
within five (5) business days after receipt of this notice only in
the event you reject this appointment.

Dated:            New York, New York
                  November 25, 2020
                                                William K. Harrington
                                                William K. Harrington
                                                United States Trustee
                                                201 Varick Street
                                                Room 1006
                                                New York, New York 10014




▸▸FILE A:\11TO7
